DISMISSAL FORM FOR CRIMINAL CASES ON ANT'S MOTION/OR WD NOA         








                                        NO. 12-06-00323-CV
 
IN THE COURT OF APPEALS
 
TWELFTH COURT OF APPEALS
DISTRICT
 
TYLER, TEXAS
 
 
ASN
ENTERPRISES, INC.,            §          APPEAL FROM THE 
APPELLANT
 
V.        §          COUNTY
COURT AT LAW NO. 2 OF
 
THE
STATE OF TEXAS, JFM, INC,
GEORGE M. CURTIN AND           §          SMITH
COUNTY, TEXAS
GAIL
A. CURTIN,    
APPELLEES
 


















 
 

MEMORANDUM OPINION
PER
CURIAM
            Appellant ASN Enterprises, Inc. has filed a motion to
dismiss this appeal.  In its motion, ASN
states that the parties have settled the matters in controversy and requests
that the appeal be dismissed.  A copy of
the motion has been sent to all counsel of record.  Because ASN has met the requirements of Texas
Rule of Appellate Procedure 42.1(a)(1), the motion is granted, and the appeal
is dismissed.
Opinion
delivered September 12, 2007.
Panel
consisted of Worthen, C.J., Griffith, J., and Hoyle, J.
 
 
 
 
 
 
(PUBLISH)